UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7726


DOUGLAS B. SEIBERT,

                Plaintiff - Appellant,

          v.

NANNIE MOHEAD, S2 VCE Woodshop Manager; FRANK ROACH, Unit
Manager/Building Supervisor; JESSE ARRINGTON, Correctional
Officer; MILTON REED, VCE General Manager; DOUG CHAPMAN, S2
VCE Woodshop Manager; BELTON WILLIAMS, VCE Industrial Group
Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (2:12-cv-00399-RAJ-TEM)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas B. Seibert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas B. Seibert appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).            We have reviewed the record and find no

reversible     error.        Accordingly,     we   deny   Seibert’s     motion    to

appoint   counsel,      and    affirm   for    the   reasons     stated    by    the

district court.         Seibert v. Mohead, No. 2:12-cv-00399-RAJ-TEM

(E.D.   Va.    Sept.    4,    2012).    We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                        2